Citation Nr: 0415539	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for neck pain.

3.  Entitlement to service connection for shoulder pain.

4.  Entitlement to service connection for a rapid heartbeat 
and chest pains.

5.  Entitlement to service connection for sensory disruptions 
below the left scapula.

6.  Entitlement to an increased evaluation for hiatal hernia 
with gastroesophageal reflux disease (GERD), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for GERD 
and assigned a 10 percent evaluation.  The veteran 
subsequently perfected an appeal regarding that issue.

This matter also comes to the Board from a September 2001 
rating decision in which the RO denied service connection for 
a low back condition, neck pain, shoulder pain, rapid heart 
beat, and sensory disruptions below the left scapula.  The 
veteran subsequently perfected an appeal regarding each of 
these issues.

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in February 2003, the veteran indicated that he 
wished to appear at a personal hearing before a Veterans Law 
Judge at the RO.  The requested hearing was subsequently 
scheduled, and the veteran was notified of the date and time 
of his hearing in a July 2003 letter.  However, the veteran 
failed to report for that hearing.  He has not requested 
another hearing; as such, the Board will proceed with a 
review of his claims. 

In a statement received in September 2002, the veteran raised 
a claim of entitlement to service connection for Barrett's 
esophagus, claimed as secondary to his service-connected 
hiatal hernia with GERD.  This matter is referred to the RO 
for appropriate action.

The issue of entitlement to an increased evaluation for 
hiatal hernia with GERD is addressed in the REMAND portion of 
the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that a low 
back disorder was not incurred in or aggravated by service, 
nor was it etiologically related to service or a service-
connected disability.

2.  The preponderance of the evidence indicates that the 
veteran does not currently have a diagnosed disability that 
is manifested by neck pain.

3.  The preponderance of the evidence demonstrates that the 
veteran's symptoms of chest pain, rapid heart beat, left 
shoulder pain, and sensory disruptions below the left scapula 
are direct manifestations of his service-connected hiatal 
hernia with GERD, and do not represent distinct disabilities 
that were incurred in or aggravated by service, or as a 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, and was not incurred as a result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).

2.  A disability manifested by neck pain was not incurred in 
or aggravated by service, and was not incurred as a result 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.310.

3.  The veteran's symptoms of chest pain, rapid heart beat, 
left shoulder pain, and sensory disruptions below the left 
scapula are direct manifestations of his service-connected 
hiatal hernia with GERD, and are not manifestations of 
distinct disabilities that were incurred in or aggravated by 
service, or incurred as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The United States Court of Appeals for Veteran Claims 
recently has held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

With respect to the veteran's service connection claims, the 
Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
November 2002 Statement of the Case (SOC) that has been 
issued, and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim and the new VCAA 
regulations.  

In particular, the Board notes an evidence development letter 
dated in April 2001 in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  In 
that letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  The veteran was further advised to identify 
any additional evidence that he would like for VA to obtain 
on his behalf.  The Board notes that this letter was issued 
prior to the September 2001 rating decision in which his 
service connection claims were initially adjudicated.

Therefore, the Board finds that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  

II.  Analysis

The veteran is seeking service connection for a low back 
condition, neck pain, shoulder pain, rapid heartbeat, and 
sensory disruptions below the left scapula.  He essentially 
contends that these disabilities developed as a result of his 
military service and/or his service-connected hiatal hernia 
with GERD.

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for all or 
part of non-service-connected disability when that condition 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claims of service connection for a low 
back disorder, neck pain, shoulder pain, rapid heart beat, 
and sensory disruptions below the left scapula. 

In essence, the Board finds that the evidence of record 
demonstrates that a back disorder was not incurred in or 
aggravated by active military service, or as a result of his 
service-connected disability.  The Board further finds that 
the veteran does not have a current neck or cervical spine 
disability.  Also, the Board finds that the veteran's 
shoulder pain, rapid heart beat, or sensory disruptions below 
the left scapula are manifestations of his service-connected 
hiatal hernia with GERD, and not representative of any 
distinct disabilities that were incurred in or aggravated by 
service, or as a result of a service-connected disability.

With respect to the veteran's neck, the Board notes that his 
service medical records are negative for any complaints or 
treatment of a neck or cervical spine problem.  Although 
post-service treatment records reveal occasional complaints 
of pain and tenderness in the neck, these records are 
negative for any indication that these symptoms have been 
attributed to a disability in the neck or cervical spine.

Most significantly, in the report of a June 2000 VA general 
medical examination, the examiner indicated that he could 
find no evidence of any disease or disability in the 
veteran's neck.  It was also noted that x-rays and physical 
examination of the cervical spine were normal.

The Board believes this report to be the most probative 
evidence of record regarding the issue of service connection 
for neck pain.  The Board also believes this report to be 
consistent with the veteran's post-service treatment records, 
which reveal no evidence of a diagnosed neck or cervical 
spine disorder.

The Board notes that the Court has had occasion to discuss 
what constitutes a disability.  The Court held that a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  In this case, there are subjective 
complaints of pain in the neck without any evidence of any 
underlying pathology.  Since there is no competent medical 
evidence of the existence of a clinical disability manifested 
primarily by pain in the neck, this claim must be denied.  
See Rabideau, 2 Vet. App. at 144.

With respect to the veteran's complaints of rapid heart beat 
and chest pain, the Board notes that the veteran reported 
experiencing these symptoms on several occasions during 
service.  These symptoms were also sometimes accompanied by 
complaints of pain in the area of the left shoulder or left 
scapula.  However, these complaints were ultimately 
attributed to the veteran's service-connected hiatal hernia 
with GERD.  

For example, the Board notes several April 1999 clinical 
records in which the veteran was noted to be experiencing 
pain and dullness in the area of the left shoulder, rapid 
heart beat, and chest pain, which were all found to be of 
uncertain etiology.  In May 1999, the veteran reported 
similar complaints, which were described as being "non-
cardiac."  Thereafter, in a clinical record dated in June 
1999, the veteran's complaints were specifically attributed 
to possible reflux disease.  

Repeated examination during that period failed to reveal any 
evidence of organic heart disease or a left shoulder 
disability.  In the report of a medical examination completed 
for separation in June 1999, the veteran's upper extremities 
and heart were found to be normal.

The record reflects that the veteran continued to receive 
treatment for chest pain on numerous occasions following 
service.  These complaints were sometimes accompanied by 
complaints of pain or other symptoms in the left shoulder.  
However, the veteran's post-service treatment records are 
negative for any diagnosis of a organic heart disease or a 
disability in the left upper extremity.  

In addition, electrocardiogram (ECG) studies were 
specifically found to be normal in August 1999, December 
1999, July 2000, December 2000, and September 2001.  
Similarly, several chest-x-rays obtained during this period 
were also found to be normal.  Furthermore, the June 2000 VA 
examiner concluded that the veteran's cardiovascular system 
was normal, and that there was no evidence of any disability 
in the left shoulder or scapula.

The Board recognizes that the veteran believes he should be 
granted service connection for the symptoms described in his 
chest and left upper extremity because they have been found 
to be due to his service-connected hiatal hernia with GERD.  
The Board believes that such a grant would be warranted if 
these symptoms had been found to be manifestations of 
distinct disabilities that had developed secondary to his 
service-connected disability.  Instead, however, the medical 
evidence demonstrates that these symptoms are directly 
related to his service-connected disability, and are not 
manifestations of distinct disabilities of the heart or left 
upper extremity.  See Sanchez-Benitez, Rabideau, supra.  

The Board believes this conclusion to be particularly 
applicable in this case given that the criteria of 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2003), which pertains to 
hiatal hernia, specifically includes symptomatology such as 
pyrosis and pain in the arm or shoulder.

For these reasons, the Board believes that the preponderance 
of the evidence is against granting the veteran's claims of 
entitlement to service connection for left shoulder pain, 
sensory disruption below the left scapula, and rapid heart 
beat with chest pain.

In regard to the veteran's claimed low back disorder, the 
Board recognizes that post-service treatment records reveal 
that he has complained of back pain on several occasions 
since 1999.  In private clinical notes dated in October 1999 
and September 1999, the veteran was given a diagnosis of back 
strain.  Similarly, in the report of a June 2000 VA general 
medical examination, the veteran was given a diagnosis of 
back strain.  

However, the veteran's service medical records are negative 
for any complaints or treatment regarding the low back.  In 
addition, the report of medical examination completed for 
separation in June 1999 is negative for any defects in the 
low back or spine.

In light of this record, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's claimed low back disorder was incurred in service.

Although the appellant may sincerely believe that his low 
back problems are in some way related to his military service 
or his service-connected disability, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, as to the etiology of 
disabilities.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's low back disorder is in any way related to his 
military service.  See 38 U.S.C.A. § 5103A(d) (West 2002), 
calling for an examination or opinion when necessary to make 
a decision on a claim.  However, as noted, service medical 
records are entirely negative for any complaints or treatment 
for low back problems.  Moreover, there is no competent 
evidence whatsoever of a link between this disability and the 
veteran's military service.  In light of this record, the 
Board believes that any opinion obtained regarding a 
relationship between the veteran's low back disorder and his 
military service would be based on sheer speculation, and, 
based upon the record on appeal and the VCAA, is not 
necessary for us to reach our decision.

The Court has held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993). Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.

The Board recognizes that service connection may also be 
granted for chronic disabilities, such as arthritis and 
cardiovascular-renal disease, if such is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (2003); 38 C.F.R. §§ 3.307, 3.309 (2003).  In this 
case, however, there is no medical evidence establishing that 
the veteran was diagnosed with such disabilities within one 
year of separation from service.

The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 (old 
and new versions) and 38 C.F.R. § 3.102, but the Board does 
not find the evidence is in approximate balance so as to 
warrant its application.  For the reasons and bases set forth 
above, the Board concludes that the preponderance of the 
evidence is against granting the veteran's claims of service 
connection for a low back disorder, neck pain, shoulder pain, 
rapid heart beat with chest pain, and sensory disruptions 
below the left scapula.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for neck pain is denied.

Entitlement to service connection for shoulder pain is 
denied.

Entitlement to service connection for a rapid heartbeat and 
chest pains is denied.

Entitlement to service connection for sensory disruptions 
below the left scapula is denied.


REMAND

As explained in the Introduction, the veteran is also seeking 
an increased evaluation for the service-connected hiatal 
hernia with GERD.  The record reflects that this issue was 
last adjudicated by the RO in a June 2000 SSOC.

However, in September 2002, the veteran submitted a packet of 
private medical records in support of his various claims.  
This evidence included medical records relevant to the 
veteran's service-connected disability.  However, the 
evidence was not accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.  
Therefore, the Board finds that a remand is necessary so that 
this evidence can be considered by the RO in the first 
instance.

Furthermore, the Board notes that the veteran last underwent 
a VA compensation and pension examination in June 2000.  
Therefore, the Board concludes that, while this case is in 
remand status, the RO should arrange for the veteran to 
undergo another VA examination to determine the current 
severity of his service-connected hiatal hernia with GERD.

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his service-
connected disability.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements for 
the veteran to undergo an appropriate VA 
examination to determine the nature and 
extent of his service-connected hiatal 
hernia with GERD.  Any special studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should report all examination 
findings in accordance with applicable 
diagnostic criteria, to allow for proper 
evaluation.  In this regard, the examiner 
should note the duration and frequency of 
any incapacitating episodes; and the 
degree of any impairment of health caused 
by the veteran's ulcer symptoms.  The 
examiner should also specifically comment 
on the presence or absence of 
persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
arm or shoulder pain.  The examiner 
should also specifically comment on the 
presence of absence of pain; vomiting; 
material weight loss and hematemesis or 
melena with moderate anemia. 

4.  Then the RO should then readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the RO 
should issue an SSOC, and the veteran and 
his representative should be afforded 
time in which to respond.  The veteran's 
claims folder should then be returned to 
the Board.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



